Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted in the AFCP 2.0 on 01/20/2021 and later in the RCE submitted on 2/17/2021 have been fully considered. Applicant’s amendments and arguments have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1 and 8 are therefore allowable.
The prior arts of record fail to teach a transmission method in a 5G wireless communication system, in which a parameter and data is received by a first base station from a second base station, wherein the parameter is used for generating a downlink physical data channel and the data is to be transmitted toward a terminal, wherein the second base station does not directly communicate with the terminal and the 5G wireless communication system includes the first base station, the second base station that communicates with the first base station, and the terminal that communicates with the first base station, as substantially described in the independent claims 1 and 8. The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474